Title: Directors of Library Company to Thomas Penn, 14 March 1749
From: Directors of Library Company
To: Penn, Thomas


Sir
Philada: March 14th 1748/9
This waits of You to acknowledge the Receipt of Your generous present to the Library Company by the Hands of Mr. Richard Hockley of a curious reflecting Telescope and five Volumes of Voyages.
The Occasions of returning Thanks for Your several generous Donations have been so frequent that it is not easy to find new Expressions of Gratitude for this fresh Instance of Your Regard but the Directors in behalf of the Library Company beg leave to assure You they have the highest Sense of the Favours You have conferrd on them and particularly of this last the Instrument being far the best and most Valuable they have heard of in America and we hope may put some of our Members upon the Study of that Noble Science, the Attainment of which it so much facilitates.
With the most grateful Regard we are Your Honours most faithful obligd humble Servants.
Signd by Order and in behalf of the Directors of the Library Company
Bn: Franklin Secry
